DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 06/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tandon et al “Tandon” hereinafter, U.S. Publication No. 2018/0211380 A1).
As per claim 1, Tandon discloses a method of analyzing a stool sample image (abstract) to provide a health assessment (paragraph [0293]: “health conditions”) of an animal (paragraph [0010]: “the host is selected from mammals, reptiles, amphibians, birds, and fish”; paragraph [0092]: “mammals (e.g., dogs, cats, horses, goats, sheep, cattle, pigs, etc”), the method comprising: receiving one or more features of a stool sample (paragraph [0009]: “the biological sample is … stool…”) calculated from one or more regions of interest within an image including the stool sample (paragraph [0200]: “receive one or more images of a biological sample captured by the camera”, “segment the one or more images of the biological sample to obtain one or more images of sample features for producing cellular artifacts”, also see figure 5 and 24); applying, using a model (paragraph [0333]: “machine-learning classification model”) created by identifying a number of associations between one or more image-based features of stool and one or more of a microbiome characteristic and a metabolome characteristic in stool (paragraph [0258]-[0262]: “Inputs to the training procedure are a training set of images 701 and labels 703 of cells or conditions shown in each of those images”, “the model training extrapolates trends between the segmented pixel data and the labels they are assigned”, “the model applies these trends to identify cell types and/or conditions, allowing for, e.g., cell counts and parasite disease identification”, “The segmentation process identifies groups of contiguous pixels in an image that are selected because they might correspond to an image of a cell, a parasite, microbe, virus, or other sample feature that is to be classified by the model”; the examiner notes the segmented image regions are labelled with sample features, such as cell, parasite, microbe, virus and etc), the one or more features of the stool sample to the number of associations in the model to determine a likelihood of a state of one or more of a microbiome and a metabolome in the stool sample (paragraph [0263]: “The classifying model acts on each cellular artifact and may classify it according to a type of feature, e.g., a type of host cell, a type of pathogen, a disease condition”. Paragraphs [0389]-[0392], the likelihood and accuracy of the detection from the model is calculated); based on at least the likelihood of the state of one or more of the microbiome and the metabolome, predicting a health characteristic of an animal that deposited the stool sample (paragraph [0339] teaches the classification model, random forest trees, are used to predict “disease condition” as described in paragraph [0263]); and providing a treatment in view of the health characteristic (paragraph [0001], once the disease condition, such as parasitical infections are determined, a treatment can be provided).
As per claim 8, Tandon teaches wherein the one or more features related to at least one of a geometric attribute, a color attribute and a texture attribute of the stool sample (paragraph [0149]: “Examples of morphological features include shape, circularity, texture, and color”).
As per claim 9, Tandon teaches wherein the one or more features relate to a geometric attribute, a color attribute, and a texture attribute of the stool sample, and wherein the geometric attribute includes one or more of a geometric property and a derived attribute related to geometry, the color attribute includes one or more of a color and a derived attribute related to the color (paragraph [0252]: “the color (hue or magnitude of the color signal) of the sample fluid may be used to infer information about the viscosity and/or in vivo conditions associated with the fluid (e.g., the size of a vessel or lumen from which the fluid originated”), information about viscosity is the claimed “derived attribute”), and the texture attribute includes one or more of a texture property and a derived attribute related to texture. 
As per claim 10, Tandon teaches wherein the one or more features are calculated using a convolutional neural network (CNN) model (paragraph [0150]: convolutional neural networks).
As per claim 11, Tandon teaches further receiving the image; identifying and extracting one or more regions of interest within the image for further analysis, the one or more regions of interest including at least a first region of interest having only the stool sample therein; and calculating at least one of a geometric attribute, a color attribute, and a texture attribute of the stool sample to identify the one or more features of the stool sample (see paragraphs [0149] and [0252]).
As per claim 12, Tandon teaches a report for the animal that includes the health characteristic (figure 24: the output of the model is the claimed “report” that would “determine … at least one of the classified cellular artifacts belongs to a class to which the sample features of interest belongs”).
As per claim 13, Tandon teaches wherein the one or more features of the stool sample include at least one of a color, a texture, a number of binaries, an area, a perimeter, a circularity, a mass, an eccentricity, a major axis, a minor axis, a viscosity, a consistency, a moisture content, a solidity, an extent, an equivalent diameter, a specularity, a coherence, a reflectance, a diffusivity, and a presence of a non-stool substance (see paragraphs [0149] & [0252]).
As per claim 14, Tandon teaches wherein the one or more features of the stool sample include the mass (paragraph [0149]: “cellular artifact”), and wherein the mass is calculated from a geometry and the texture attribute of the stool sample (paragraph [0149]: “Examples of morphological features include shape, circularity, texture, and color.”).
As per claim 15, Tandon teaches wherein the one of more features of the stool sample include the mass, and wherein the mass is calculated from at least one of a color and a derived color vector of the stool sample (paragraph [0252]).
As per claim 17, Tandon teaches wherein the image including the stool sample includes a resting surface having markings (the edge of a segmented cellular artifact or region of interest is the claimed “marking”) thereon, the markings including one or more of a known size, a known shape, and a known color, wherein the markings are used at least in part for calculating the one or more features of the stool sample (as explained above, Tandon teaches classifying cellular artifacts based on a color of the biological sample, which implies the color of the biological sample is compared to a known color sample).
As per claim 19, see explanation in claim 1, the examiner notes Tandon’s system is a computer system, which inherently includes a non-transitory computer readable medium.
As per claim 20, see explanation in claim 1, the examiner notes Tandon’s system is a computer system, which includes a data network, a user device and remote computing resources, such as a processor and a memory (paragraph [0381]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tandon in view of Donavon et al (“Donavon” hereinafter, U.S. Publication No. 2014/0272028 A1).
As per claim 2, Tandon teaches analyzing a biological sample, such as stool (paragraph [0009]) from an animal (paragraph [0010]) for treatment (paragraph [0001]). However, Tandon does not explicitly teach treatment is a customized plan for the animal.
Donavon teaches an user may be input a biological sample, such as a stool sample (paragraph [0036]) of a pet, such a dog for analysis to create pet profile information, which is used to create customized healthy diet plan for the animal (figures 4-5).
Tandon and Donavon are combinable because they are from the same field of endeavor, i.e., pet care.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Tandon’s system to include a customized health/treatment plan for a pet/animal. One would be motivated to do so because it gives pet owners an option for an individualized treatment/health plan.
As per claim 3, Donavon teaches wherein the customized health plan includes one or more of a behavioral change and a dietary change (Donavon teaches diet change for the pet based on pet profile information).
As per claim 4, Donavon teaches  wherein the customized health plan includes a recommendation regarding one or more of diet, sleep, exercise, and an activity (as explained above, Donavon teaches health plan includes diet/food)
As per claim 5, Donavon teaches wherein the treatment includes one or more of a food, a supplement, and a medicine (as explained above, the treatment includes food).
As per claim 6, Donavon teaches wherein the treatment includes a personalized dietary supplement for the animal (Donavon: paragraph [0049]: vitamin supplement).
As per claim 7, Donavon teaches herein the personalized dietary supplement includes a predetermined amount of one or more of a probiotic, a prebiotic, a digestive enzyme, an anti- inflammatory, a natural extract, a vitamin, a mineral, an amino acid, a short-chain fatty acid, an oil, and a formulating agent (paragraph [0049]).
As per claim 18, Donavon teaches receiving metadata associated with the image, the metadata including a questionnaire response related to one or more of a health, a behavior, a current diet, a supplement, a medication, ethnographic information, a breed, a weight of the animal, a weight of the stool sample, and a size of the animal, and wherein the metadata is used at least in part in predicting the health characteristic (Donavon at paragraphs [0064] & [0068] teaches a questionnaire related to pet information. See figures 8-10).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tandon in view of Kashyap et al (“Kashyap” hereinafter, U.S. Publication No. 2018/030466 A1).
As per claim 16, Tandon teaches teaches analyzing a biological sample, such as stool (paragraph [0009]) from an animal (paragraph [0010]) for treatment (paragraph [0001]). However, Tandon does not explicitly teach using a Bristol stool score for measuring the stool sample for analysis.
Kashyap teaches an image classification method for determining stool consistency and classify the stool feature into a label in according to the Bristol stool scale.
Tandon and Kashyap are combinable because they are from the same field of endeavor, ie. stool sample analysis.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Tandon in light of Kashyap’s teaching to classify stool sample feature using a Bristol stool scale. One would be motivated to do so because it would allow the Tandon’s model to classify the stool sample in accordance with an international standard, such as Bristol stool scale.

Conclusion
Examiner note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching for the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirely as potential teaching all or part of the claimed invention, as well as the context of the a passage as taught by the prior art or disclosed by the examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667